DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 09/21/2022 has been entered. Claims 1-20 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 15, the claims recite the limitation “the retimer does not participate in the second link training.” This limitation is ambiguous because it is conflicting with a further limitation describing “the retimer configured to… transparent transmit a training sequence in the second link training to the primary chip or the secondary chip based on the equalization parameter, to complete the second link training between the primary chip and the secondary chip”. It is unclear about the role of the retimer in the second link training since the claims describe the retimer does not participate in the second link training and yet at the same time, transmits a training sequence in the second link training.
For the purpose of examination, the examiner interprets the retimer skipping the second link training as simply transmitting the stored equalization rather than obtaining new equalization values in the second link training as described in the Specification (see para 0140).
Other dependent claims are rejected because they are dependent of the rejected claims above.

Response to Arguments
Applicant's arguments filed 09/21/2022 with respect to the prior art rejection have been fully considered but they are not persuasive.
Regarding claims 1, 10 and 15, the Applicant argues that the cited reference Das Sharma teaches away from a second link training that differs from the first link training because the retimer does not participate in the second link training (see remarks pages 9-10). The Examiner respectfully disagrees. At the outset, the Examiner notes that the Specification describes the retimer’s skipping of the second link training as it simply reuses and transmits the stored equalization parameter obtained in the first link training (see para 0140). The cited Das Sharma teaches a retimer using stored equalization values obtained in an initial link training for subsequent link trainings after resets so that it can forgo equalization in the subsequent link trainings (see para 0081, for re-initialization, however, the link training can forgo the equalization process and can use stored values of equalization parameter values e.g. the retimer does not actively participate in equalization and instead uses the stored equalization values). This is substantively equivalent to the claimed limitations “the retimer does not participate in the second link training” and “transparent transmit a training sequence in the second link training to the primary chip or the secondary chip based on the equalization parameter, to complete the second link training between the primary chip and the secondary chip.” Thus, the prior art does disclose all the limitations as claimed.
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 10, 12-13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das Sharma US publication US 20190034376.

Regarding claim 1, Das Sharma teaches an application system (see figure 3A), comprising:
a primary chip, a retimer, and a secondary chip (USP 302, retimer 342 and DSP 332), wherein the primarchip, the second chip and the retimer participate in a first link training and after first link training is completed, the retimer is configured to store, in a first storage area, an equalization parameter corresponding to each rate during the first link training, and data stored in the first storage area is not lost when the retimer performs a reset operation (NV memory 346, see figure 5A step 502 and 512, para 0077, At the outset, an upstream port (USP) and a downstream port (DSP) coupled to each other by one or more PCIe compliant links can undergo a link training, which can including an equalization procedure to determine one or more equalization parameter values (502)…  the upstream port logic can instruct the retimer to store equalization parameter values in local nonvolatile memory (512));
receive a reset indication, perform the reset operation according to the reset indication (see figure 5B, para 0081, The process flow diagram 520 can be performed after the linked components (e.g., upstream port, downstream port, and any retimers) are re-initialized e.g. performing reset);
wherein the primary chip and the secondary chip are configured to perform second link training triggered by the reset indication (see para 0081, As part of a re-initialization process, the system can undergo link training); but the retimer does not participate in the second link training (see para 0081, for re-initialization, however, the link training can forgo the equalization process and can use stored values of equalization parameter values e.g. the retimer does not actively participate in equalization and instead uses the stored equalization values) and
during the second link training process, invoke the equalization parameter (step 532, see para 0083, retimer to write equalization parameter values stored in local nonvolatile memory to retimer register) and transparently transmit a training sequence in the second link training to the primary chip or the secondary chip based on the equalization parameter, to complete the second link training between the primary chip and the secondary chip (see para 0082, write equalization parameter values to a register of the upstream port and a register of the downstream port (528). The system can use the equalization parameter values to conclude link training (530)).

Regarding claim 2, Das Sharma further teaches the first storage area is a storage area in a nonvolatile memory or firmware of the retimer (see para 0061, the first retimer 342 can include a local nonvolatile memory 346 for locally storing equalization parameters).

Regarding claim 5, Das Sharma further teaches during the first link training, the retimer is further configured to store the equalization parameter in a register (see para 0064, Each component of the system 300 (e.g., USP 302, DSP 332, retimer(s) 342 and 362, etc.) can include a set of architected registers (e.g., CSR 308, 344, 364, and 334) that capture the equalization settings); and
after the first link training is completed, store, in the first storage area, the equalization parameter that is stored in the register (see para 0066, Each component may have a local persistent storage (e.g., flash, or other nonvolatile memory 346 or 366 in FIGS. 3A-B) where the retimers can save/restore these registers locally).

Regarding claim 6, Das Sharma further teaches during the second link training, the retimer is further configured to store the equalization parameter that is stored in the first storage area in the register (step 532, see para 0083, retimer to write equalization parameter values stored in local nonvolatile memory to retimer register).

Regarding claim 10, Dash Sharma further teaches a data transmission method, comprising:
After a primary chip, a second chip and a retimer participate in first link training and the first link training is completed, storing, by a retimer in a first storage area, an equalization parameter corresponding to each rate during the first link training, wherein data stored in the first storage area is not lost when the retimer performs a reset operation (NV memory 346, see figure 5A step 502 and 512, para 0077, At the outset, an upstream port (USP) and a downstream port (DSP) coupled to each other by one or more PCIe compliant links can undergo a link training, which can including an equalization procedure to determine one or more equalization parameter values (502)…  the upstream port logic can instruct the retimer to store equalization parameter values in local nonvolatile memory (512));
receiving, by the retimer, a reset indication, performing the reset operation according to the reset indication (see figure 5B, para 0081, The process flow diagram 520 can be performed after the linked components (e.g., upstream port, downstream port, and any retimers) are re-initialized e.g. performing reset) but the retimer does not participate in the second link training (see para 0081, for re-initialization, however, the link training can forgo the equalization process and can use stored values of equalization parameter values e.g. the retimer does not actively participate in equalization and instead uses the stored equalization values);
in a process in which the primary chip and the secondary chip perform second link training triggered by the reset indication see para 0081, As part of a re-initialization process, the system can undergo link training), invoking, by the retimer, the equalization parameter (step 532, see para 0083, retimer to write equalization parameter values stored in local nonvolatile memory to retimer register), and transparently transmitting a training sequence in the second link training to the primary chip or the secondary chip based on the equalization parameter, to complete the second link training between the primary chip and the secondary chip (see para 0082, write equalization parameter values to a register of the upstream port and a register of the downstream port (528). The system can use the equalization parameter values to conclude link training (530)).

Regarding claim 12, please refer to the rejection of claim 5 since the claimed subject matter is substantially similar.

Regarding claim 13, Das Sharma further teaches the invoking, by the retimer, of the equalization parameter comprises: storing, by the retimer, the equalization parameter that is stored in the first storage area in the register (step 532, see para 0083, retimer to write equalization parameter values stored in local nonvolatile memory to retimer register).

Regarding claim 15, Das Sharma teaches a retimer, comprising: a control circuit (retimer 342 having a control circuit), wherein
A primary chip, a second chip and the retimer participate in first link training and after the first link training is completed, the control circuit is configured to store, in a first storage area, an equalization parameter corresponding to each rate during the initial link training, and data stored in the first storage area is not lost after the retimer performs a reset operation (NV memory 346, see figure 5A step 502 and 512, para 0077, At the outset, an upstream port (USP) and a downstream port (DSP) coupled to each other by one or more PCIe compliant links can undergo a link training, which can including an equalization procedure to determine one or more equalization parameter values (502)…  the upstream port logic can instruct the retimer to store equalization parameter values in local nonvolatile memory (512));
the retimer is further configured to: receive a reset indication, and perform the reset operation according to the reset indication (see figure 5B, para 0081, The process flow diagram 520 can be performed after the linked components (e.g., upstream port, downstream port, and any retimers) are re-initialized e.g. performing reset); and
after the reset operation is performed, invoke the equalization parameter (step 532, see para 0083, retimer to write equalization parameter values stored in local nonvolatile memory to retimer register), and transparently transmit a training sequence in second link training to a primary chip and a secondary chip based on the equalization parameter, to complete the second link training between the primary chip and the secondary chip (see para 0082, write equalization parameter values to a register of the upstream port and a register of the downstream port (528). The system can use the equalization parameter values to conclude link training (530)), but the retimer does not participate in the second link training (see para 0081, for re-initialization, however, the link training can forgo the equalization process and can use stored values of equalization parameter values e.g. the retimer does not actively participate in equalization and instead uses the stored equalization values), wherein the second link training is triggered by the reset operation (see para 0081, As part of a re-initialization process, the system can undergo link training).

Regarding claims 17 and 19, please refer to the rejection of claims 2 and 5 since the claimed subject matter is substantially similar.

Regarding claim 20, Das Sharma further teaches during the second link training, the control circuit is further configured to store the equalization parameter that is stored in the first storage area in the register (step 532, see para 0083, retimer to write equalization parameter values stored in local nonvolatile memory to retimer register).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8-9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Das Sharma US publication US 20190034376 as applied to claims above, and further in view of Das Sharma US publication US 20170371831, hereinafter Das Sharma2.

Regarding claim 3, Das Sharma teaches all the features with respect to claim 1 as outlined above.
But, Das Sharma fails to teach after the first link training is completed, the retimer is further configured to bypass a plurality of data processing circuits comprised in the retimer, so that the retimer enters a low-delay mode; and after the second link training is completed, transparently transmit service data between the primary chip and the secondary chip in the low-delay mode.
However, Das Sharma2 teaches after a link training is completed, a retimer is configured to bypass a plurality of data processing circuits comprised in the retimer, so that the retimer enters a low-delay mode (see figure 3 shows by-pass path for low latency bypassing a plurality of circuits 320-325, see para 0017,  the retimer includes a bypass path for low-latency use after any required link training (e.g., an equalization process for generating transmitter and/or receiver equalization parameters (e.g., coefficients)) has been performed).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the retimer of Das Sharma and further incorporate a low-delay mode bypassing circuits used for equalization.
The motivation for doing so is to improve transmission latency by bypassing equalization circuits after equalization was completed.

Regarding claim 4, Das Sharma2 further teaches the retimer further comprises a link state machine (link training and status state machine (LTSSM) 323), and each data processing circuit of the plurality of data processing circuit is configured to convert received serial data into a training sequence for processing by the link state machine, and convert the training sequence processed by the link state machine into serial data (S2P converter 320 to convert serial data to be processed by LTSSM 323 and P2S converter 325 to convert data generated by 323 to serial data).

Regarding claim 8, Das Sharma2 further teaches the retimer comprises a sending equalization circuit and a receiving equalization circuit (Tx circuits including TxLE 302 and RX circuits including CTLE/DFE 301), and after the retimer enters the low-delay mode, an output of the receiving equalization circuit is used as an input of the sending equalization circuit (see figure 3 shows that output of 301 is used as input to 302 when using the bypass-path for low latency e.g. low delay mode).

Regarding claim 9, Das Sharma teaches all the features with respect to claim 1 as outlined above.
But, Das Sharma fails to teach the retimer supports a plurality of protocols and can select a working protocol used by the primary chip and the secondary chip to work, and the plurality of protocols include at least one of the following: a peripheral component interconnect express (PCIe) protocol, a cache coherent interconnect for accelerators (CCIX) protocol, or a universal serial bus (USB) protocol.
However, Das Sharma2 teaches a retimer supports a plurality of protocols and can select a working protocol used by the primary chip and the secondary chip to work (see para 0019, , the multi-protocol aware retimer employs circuits to determine the PHY, or protocol, being used for data transfer), and the plurality of protocols include at least one of the following: a peripheral component interconnect express (PCIe) protocol, a cache coherent interconnect for accelerators (CCIX) protocol, or a universal serial bus (USB) protocol (see para 0051, PCIe, USB, DisplayPort etc.).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the retimer of Das Sharma and incorporate support for multiple protocol.
The motivation for doing so is to accommodate different transfer protocol thus improve the versatility of the system.

Regarding claims 11 and 16, please refer to the rejection of claim 3 since the claimed subject matter is substantially similar.

Regarding claim 18, please refer to the rejection of claim 4 since the claimed subject matter is substantially similar.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Das Sharma as applied to claims above, and further in view of Nair et al US publication US 20160283433.

Regarding claim 7, Das Sharma teaches all the features with respect to claim 1 as outlined above.
But, Das Sharma fails to teach the application system further comprises a basic input/output system (BIOS), and after the first link training is completed, the BIOS is configured to send the reset indication to the retimer; or the primary chip is configured to send the reset indication to the retimer.
However, Nair teaches a basic input/output system (BIOS), and after the first link training is completed, the BIOS is configured to send a reset indication (see para 0033, after initial operations… BIOS or other boot code (e.g., stored in an eSPI device) may operate to re-initialize the designated PCIe interface to a higher level of functionality);
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the system of Das Sharma and further incorporate a BIOS to send the reset indication to the retimer.
The motivation for doing so is to provide external controls such as reset from the BIOS to the system for configuration.

Regarding claim 14, please refer to the rejection of claim 7 since the claimed subject matter is substantially similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi US 20100183004 discloses a link training can be bypassed by using a previously calculated set of link training parameters without additional link training

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184